PER CURIAM.
The defendant was convicted by a jury of burglary and grand theft and sentenced as a habitual offender to consecutive terms of'five years on each charge. We find no error as to the convictions but we conclude that the habitual offender sentences should not have been imposed consecutively because the burglary and grand theft offenses arose out of a single criminal episode. Hale v. State, 630 So.2d 521 (Fla.1993). The convictions are affirmed but the sentences are reversed and the case is remanded to the trial court for resentencing according to Hale.
Affirmed in part and reversed in part.
MINER, ALLEN and PADOVANO, JJ., concur.